DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 5, 10, 14 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with Jason C. Chu (Reg. # 63,022) on (December 30th, 2021) to provide clarification of proposed claim amendments (see interview summary paper # 20211230). 

Applicant’s amendments filed December 6th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Feng” in view of “Zhang” still disclose at least the amended part of the claims as indicated below. However, further consideration and/or search is required.

Response to Arguments
Applicant’s arguments (see remarks pages 8-12 of 13) filed (December 6th, 2021) with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Feng did not disclose the amended limitations, such as "mapping, on a part or all of the first resource except the first overlapping part and the second overlapping part, the uplink data information after rate matching." [Remarks, page 9 of 13].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

Feng pg. 3, ¶44 lines 1-9 discloses as follows:
	“the terminal determines that the third time resource and a fourth time resource, which is configured to transmit or receive first target information, are at least partially overlapped (or, the fourth time resource has been occupied by the first target information in advance); and the terminal sends or receives only the first target information via the fourth time resource and does not send the uplink control information”.

	In other words, although Feng does not explicitly teach “rate matching”, Feng does appear to teach the underlined claimed limitation(s) of: 

	“when the downlink control information indicates that the uplink data information is sent on the first resource, and there is a first overlapping part between the reserved resource and the first resource or there is a second overlapping part between the resource for downlink transmission and the first resource, sending the uplink data information on a part or all of the first resource except the first overlapping part or the second overlapping part by mapping, on a part or all of the first resource except the first overlapping part and the second overlapping part, the uplink data information after rate matching; or when there is a first overlapping part between the reserved resource and the first resource or there is a second overlapping part between the resource for downlink transmission and the first resource, ignoring the downlink control information” by disclosing – 

       The terminal sends or receives only the first target information via the fourth time resource and does not send (i.e. ignores) the uplink control information when the terminal determines that the third time resource and a fourth time resource, which is configured to transmit or receive first target information, are at least partially overlapped.

	Therefore a prima facie case of obviousness is established by “Feng” in view of “Zhang” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

Sun et al. (US 2017/0026297 A1); see fig. 9, pg. 12, ¶103 - ¶104.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469